PER CURIAM.
The post conviction challenge of a criminal judgment, summary denial of which prompted this appeal, was submitted to the trial court on the following grounds: that defendant was not taken before a magistrate for preliminary hearing; that defendant was without the aid of counsel at arraignment; that the charge of second degree murder was lodged against him by information and not by indictment; that his counsel did not bring out matters of evidence to the best advantage; and that the evidence was insufficient to sustain the conviction.
The trial judge concluded those allegations were insufficient for relief under Criminal Rule 1, F.S.A. ch. 924 Appendix. We agree and affirm the order appealed from. See Shannon v. State, Fla.App.1965, 172 So.2d 479; Sardinia v. State, Fla.1964, 168 So.2d 674; Davis v. State, Fla.App.1964, 166 So.2d 189; Sam v. State, Fla.App.1964, 167 So.2d 258; Austin v. State, Fla.App.1964, 160 So.2d 730.
Affirmed.